DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim recited “the first receiving unit is in a second state in the second mode; the first receiving unit is in a third state in the second mode” is vague and unclear since there is no teaching of the first receiving unit in a second state or in a third state in the second mode in the specification; furthermore, the claim recited “the controller changes between the second state and the third state when the second receiving unit receives a second operation in the second mode” indicated that the second receiving unit should be in the second state or in the third state in the second, not the first receiving unit. Clarification is require.
Claims 15-27 are rejected as dependent on claim 14. 

Allowable Subject Matter
Claim 14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 28-32 are allowed.
The following is an examiner’s statement of reasons for allowance: 
with respect to claim 28, in addition to other limitations in the claim, the prior art of record fails to teach, disclose or render obvious the applicant’s invention as claimed, particularly the feature describing: when the second receiving unit receives a second operation in the second mode, or the third receiving unit receives a third operation in the second mode, if the second receiving unit is in the second state, the third receiving unit is in the sixth state, and if the second receiving unit is in the third state, the third receiving unit is in the fifth state.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Garflo et al. (2012/0200493) is the closes reference that discloses a controller for controlling devices having a first receiving unit for changing between a first mode and a second mode, a second receiving unit in a first state in the first mode and the second receiving unit in a second state in the second mode.
Krickeberg et al. (2018/0008052) discloses a controller for controlling a medical bed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH Q TRAN whose telephone number is (571)272-1813.  The examiner can normally be reached on M-F: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ANH Q TRAN/Primary Examiner, Art Unit 2844                                                                                                                                                                                             1/13/21